Exhibit 10.38

 

BURLINGTON NORTHERN SANTA FE CORPORATION

 

NON-EMPLOYEE DIRECTORS’ COMPENSATION FOR 2007

 

Directors’ Cash Compensation

 

Non-employee directors receive an annual retainer fee of $60,000, paid in
quarterly installments. The Lead Director is paid a supplemental annual retainer
of $20,000. The Chairman of the Audit Committee is paid a supplemental annual
retainer fee of $15,000, and each non-employee director who chairs any other
Board committee is paid a supplemental annual retainer fee of $10,000. In
addition, for attendance at each committee meeting or any inspection trip or
similar meeting, a meeting fee of $1,000 plus expenses is paid. Expenses for
attendance by spouses of directors are also paid in connection with certain
meetings.

 

Burlington Northern Santa Fe Directors’ Retirement Plan

 

The Burlington Northern Santa Fe Directors’ Retirement Plan was terminated on
July 17, 2003. However, individuals who were directors on that date will receive
payments beginning upon their retirement equal to those benefits they had
accrued as of that date, if they have at least ten years of Board service
(including service with BNSF predecessor companies) upon their retirement.

 

Burlington Northern Santa Fe Non-Employee Directors’ Stock Plan

 

Under the Burlington Northern Santa Fe Non-Employee Directors’ Stock Plan, each
non-employee director elected to the Board of Directors at the annual meeting of
shareholders receives a grant of 2,100 restricted stock units. If an individual
becomes a director on a date other than the date of the annual meeting, he or
she will receive a pro rata portion of this annual grant of restricted stock
units for the portion of the one-year term following the date on which the
individual becomes a director. Each non-employee director also receives a
one-time grant of 1,000 restricted stock units after the annual meeting at which
he or she is first elected to the Board. Provided a director serves until the
next annual meeting of shareholders after a grant is made, the restricted stock
units will be distributed as shares of unrestricted stock – one share of the
Company’s common stock for each restricted stock unit – upon the date the
director’s term of service ends by reason of retirement, death, disability, or
change in control. Directors holding restricted stock units do not have any
rights of a shareholder but have the right to receive a cash payment in lieu of
a dividend at such times and in such amounts as dividends are paid on the
Company’s common stock.

 

Burlington Northern Santa Fe Deferred Compensation Plan for Directors and
Burlington Northern Santa Fe 2005 Deferred Compensation Plan for Non-Employee
Directors

 

Earnings on deferrals of fees paid pursuant to the Burlington Northern Santa Fe
2005 Deferred Compensation Plan for Non-Employee Directors and its predecessor,
the Burlington Northern Santa Fe Deferred Compensation Plan for Directors, track
the investment options elected by the participating director, and include a
Prime Rate interest account, a Company stock-



--------------------------------------------------------------------------------

equivalent (phantom stock) account, an S&P 500 index fund account, and a
long-term capital appreciation fund account. Other investment tracking options
may be established under the plans’ terms. Participants in the plans receive,
based upon their elections, subsequent distributions of such amounts either in
annual installments or as lump-sum payments after the director’s departure from
the Board. These earnings are not “preferential” or “above-market” as defined by
SEC rules.